               CASE 0:17-cr-00234-WMW Doc. 91 Filed 07/14/20 Page 1 of 1



                                            )
                                            \
     State of Michigan                           Declaration of
                                            \5
                                            )
     County   of Washtenaw                 )     Arandon M.   Bjerknes
                                           )                                   -c(^.trNED,
                                                                               HEVts'nrr
                                                                                   BY Mn"-
                                           t
                                           i)                                     rrtt 1? 2$2$
                                                                                  ttl  l,*,nrur \,uuh'


                                   Dec   larat. ion
    I, Brandon Mark Bjerknes , do sweat under penalty of perjury
    Title 28 ss 1746 thaL rhe following is t,rue.


     - On April 1st, 2020, FCI Milan began a full mandatory quaranhine
     of the inmate population.
     -Milan FCr is currently in Phase vrr of said quatantine.
     -As Exhibit Xr showsr my Unit (81, B-Side) has full access ro
d
F
    Law Mat.erials and the Law Library for one hour, every 8 days.
    -That one hour is the only time r have full access to the law
    library and associated resources.
    -The denial of my 2255 Motion was filed on Apri L 27 , 2020 but not
    received until May 26, 2020 (nxfriUit Z)


              Further Affiant Saveth Not.



                                                 Brandon        Bj erkn




                                                                      $EAruNED
                                                                       JUL    17 2A20          ct
                                                                  U.s. OISTRIOT coURT              \
                                                                                      sT.   PAUL
